Title: From John Adams to Maxwell Armstrong, 13 August 1798
From: Adams, John
To: Armstrong, Maxwell



Gentlemen
Quincy August 13 1798.

I do myself the Honour to inclose to you my answer to your excellent address signed by you on the 23d of july and voted by the People on the 16th—My journey to this place is the cause of the delay of the answer. I wish you all health and real not French Brotherly Love.
With great regard I have the Honour to be Gentlemen your / obliged and obedient servt.





John AdamsMaxwell ArmstrongGeorge Towers andJohn ArmstrongA Committee